Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it exceeds 150 words. Correction is
required. See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 states “according to any one of the claim 8”. Examiner is treating Claim 12 as dependent on Claim 8.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pinsenschaum et al. (US Patent US 6,832,778 B2).
With regards to Claim 1: Pinsenschaum teaches an airbag module for a vehicle occupant restraint system, comprising an airbag (20) for restraining a vehicle occupant (14), an inflator (40) for filling the airbag (20) with inflator gas, a shaping tether (30) for influencing the airbag deployment geometry which is connected to the airbag (20) at one tether end, and a port release tether (71) which is connected to a discharge port closure (62) of the airbag (20) at one tether end, wherein the port release tether (71) is connected to the discharge port closure (62) so that it releases a discharge port (64) of the airbag (20) from a predetermined tensile tether force, wherein an activatable tether release device (60) coupled both to the shaping tether (30) and to the port release tether (71) is provided for active release of the tethers (30,71).
With regards to Claim 2: Pinsenschaum teaches the airbag module according to claim 1, wherein the tether release device (60) is arranged at the inflator (40) so that the shaping tether (30) and the port release tether (71) are detachably fixed on the inflator (40) via the tether release device (60).
With regards to Claim 4: Pinsenschaum teaches the airbag module according to Claim 1, wherein the shaping tether (30) and the port release tether (71) are integrally formed.

With regards to Claim 5: Pinsenschaum teaches the airbag module according to Claim 1, wherein the tether release device (60) is pyrotechnically operated. (C7 L9-11)

With regards to Claim 6: Pinsenschaum teaches the airbag module according to Claim 1, characterized in that wherein the airbag module (20) is a driver-side front airbag module. Pinsenschaum teaches an occupant airbag module such as the vehicle operator or driver. (C3 L60-67)

With regards to Claim 7: Pinsenschaum teaches the airbag module according to Claim 1, wherein the discharge port (64) is closed in an initial state of the airbag module (20) and can be exclusively released passively while the airbag (20) reaches a predetermined deployment geometry and the port release tether (71) reaches the predetermined tensile tether force.

With regards to Claim 8: Pinsenschaum teaches a method of operating a vehicle occupant restraint system including an airbag module  according to Claim 1, wherein the vehicle occupant restraint system includes sensors (22, 24, deceleration C7 L11-16) for detecting predetermined parameters as well as an electronic control unit (27) connected to the sensors (22, 24, deceleration C7 L11-16) for activating the inflator (40) and the tether release device (60) in response to sensor signals, the method comprising the following steps: a) the electronic control unit or computer (27) triggers the inflator (40) based on received sensor signals so as to fill the airbag (20) with inflator gas; b) the tether release device (60) cannot be activated before the inflator (40) has been triggered and is optionally activated or not activated by the electronic control unit or computer (27) in response to the detected parameters (col 7, line 55-col.8, line 16).  

With regards to Claim 9: Pinsenschaum teaches the method according to claim 8, wherein the vehicle occupant restraint system includes a sensor (22, 24) for detecting a size of the vehicle occupant (14), wherein the tether release device (60) is activated above a predetermined limit size in step b) and is not activated below the predetermined limit size in step b).  

With regards to Claim 10: Pinsenschaum teaches the method according to claim 8, wherein the vehicle occupant restraint system includes a sensor (22, 24) for detecting a distance(s) between the vehicle occupant and the inflator (40), wherein the tether release device (60) is activated above a predetermined limit distance in step b) and is not activated in a manual driving mode and/or below the predetermined limit distance in step b).  (C8 L11-16)

With regards to Claim 11: Pinsenschaum teaches the method according to claim 9, wherein, when the predetermined limit size and/or the predetermined limit weight of the vehicle occupant (14) is exceeded, the tether release device (60) is activated in step b) earlier than when the predetermined limit distance is exceeded.  (C8 L11-16).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Pinsenschaum et al. (US Patent US 6,832,778 B2) and in further view of Haas Jr. et al. (US Patent Publication US 20160325706 A1). Pinsenschaum teaches the airbag module according to Claim 1, wherein the tether end of the port release tether (71) is connected to the discharge port closure (62).
Pinsenschaum does not teach a tear seam connecting the port release tether and the discharge port closure which tears when the predetermined tensile tether force is reached.
Haas Jr et al. teaches an airbag module where a tear seam (49) connecting the port release tether (60) and the discharge port closure (12) which tears when the predetermined tensile tether force is reached (Haas Jr et al para [0033]).  It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Pinsenschaum et al. to include a tear seam which tears when the predetermined tensile tether force is reached since the tear seam is a generic holding unit that is cost effective to produce, light weight, and reliable as taught by Haas Jr et al. (Haas para [0003])


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pinsenschaum et al. (US Patent US 6,832,778 B2) and in further view of Fischer et al (US Patent 9,199,602 B1). Pinsenschaum teaches a vehicle occupant restraint system for the implementation of the method according to Claim 8, the vehicle occupant restraint system comprising; an airbag module comprising:  an airbag (20) for restraining a vehicle occupant (14), an inflator (40) for filling the airbag (20) with inflator gas, a shaping tether (30) for influencing the airbag deployment geometry which is connected to the airbag (20) at one tether end, and a port release tether (71) which is connected to a discharge port closure (62) of the airbag (20) at one tether end, characterized in that the port release tether (71) is connected to the discharge port closure (62) so that it releases a discharge port (62) of the airbag (20) from a predetermined tensile tether force, wherein an activatable tether release device (60) coupled both to the shaping tether (30) and to the port release tether (71) is provided for active release of the tethers (30, 71), wherein the vehicle occupant restraint system further comprises sensors (22, 24, deceleration C7 L11-16) for detecting predetermined parameters, and.
Fischer et al teaches an airbag module (30) mounted in a hub area (34) of the steering wheel (36).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to modify the arrangement of Pinsenschaum et al. to include the airbag module in the hub area of the steering wheel so as to allow the driver to be protected during a collision and since driver air bags are typically stored in a deflated condition in a housing that is mounted on the vehicle steering wheel as taught by Fischer et al. (Fischer et al C1 L21-22).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Ganci whose telephone number is (571)272-6577. The examiner can normally be reached Monday - Friday 7:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MATTHEW JOSEPH GANCI/Examiner, Art Unit 3616                                                                                                                                                                                                        
/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616